ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 29, 1971 (250 So.2d 298) reversing the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
*865Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 263 So.2d 573, by its opinion and judgment lodged in this court quashed this court’s judgment and remanded the cause with instructions to reinstate the jury verdict ;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on July 15, 1971 is withdrawn, the opinion and judgment of this court filed June 29, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made-the opinion and judgment of this court and the jury verdict and judgment of the circuit court appealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).